DETAILED ACTION-Non final
The office action is a response to an application filed on June 29, 2020, wherein claims 1-54 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17,  and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 17 and 29, the phrase "multiple remote device" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear from figure 1 which are the multiple remote device that gateway is performing server functions. Figure 1 shows as edge device where further in the claim recites about the edge computing module that gateway is configuring to perform data processing on signals received.

Regarding claim 1 and 17 the phrase "edge computing module" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear from figure 1 whether applicant referring to the edge device  that the gateway is configuring to perform data processing  on signals received by the LPWAN wireless communication subsystem. Appropriate correction is required to clarify the claim elements recited in the claims.

Regarding claim 1, 10-12, 17, 29 and 31, the phrase "first edge computing code module or second edge computing code module” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear how the gateway receive the first edge computing code module from the low earth orbit satellite, applicant is requested to clarify in the claim what the first edge computing code module, module is interpreted as any type of component,  device, a message or a signal to initiate the data processing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 13, 16-18, 21, 24, and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Rami Karim et .al. (Karim hereafter) (EP 3208950) (IDS provided) in view of Lee; Jang-su et al. (Lee hereafter) (US 20180212787 A1) (IDS provided) and in further view of Peng Jinyang et.al. (Peng hereafter) (CN 107819675)(IDS provided).

Regarding Claim 1, Karim teaches A terrestrial data communication gateway device for satellite communication comprising (Karim; Fig. 3):
at least one processor (Karim; Fig. 3 (The processor 3.6));
 memory accessible to the at least one processor (Karim; A processor 3.6 along with its storage 3.7 (Fig.3));
a low power wide area network (LPWAN) wireless communication subsystem (plurality of radio communication modules 3.1 to 3.4) responsive to the at least one processor to allow wireless communication with multiple remote devices (connected objects) (Karim; [0022] The mobile gateway is provided with a plurality of radio communication modules 3.1 to 3.4. Each radio communication module is connected to an antenna 3.9 in order to communicate with connected object… The processor 3.6 is responsible for all needed digital treatment of the received data messages);
wherein the memory stores program code executable by the at least one processor to cause the at least one processor to (Karim; [0022] … A processor 3.6 along with its storage 3.7 is also connected to the multiplexed bus 3.5):
perform server functions in relation to the multiple remote devices (plurality of radio modules) (Karim; [0018] The mobile gateway 2.1 is provided with a plurality of radio modules to enable the communication real time with connected objects)
Karim fails to explicitly teach, a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite; and
receive from the low earth orbit satellite a first edge computing code module;
store in the memory the received first edge computing code module

However, in the same field of endeavor, Lee teaches a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite (Lee; [0038] the control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network... The communication network may … a satellite communication network);
receive from the low earth orbit satellite a first edge computing code module (a software program) (Lee; [0038] The control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network …The communication network may include … a satellite communication network, [0039] The control device 100 may receive … a software program including a rule and); and
store in the memory the received first edge computing code module (Lee; [0076] …store the negotiated local rule, i.e., the local rule obtained from the negotiation, in the internal database DB) (See fig. 4 S215); 
wherein the first edge computing code module is executable by the at least one processor to perform data processing operations on data (a rule-set related to various operations of the end devices) received by the LPWAN wireless communication subsystem (6LoWPAN) protocol) to determine a first edge computing code module output (Lee;  [0032] … A transmittance protocol such as an IPv6 Low-power Wireless Personal Area Networks (6LoWPAN) protocol … used for communicating between devices of the data processing system 1000, such as the server 200, the control device 100, and the end devices 301, 302, and 303.  [0039] … a rule-set (referred to as a rule topology) related to various operations of the end devices 301, 302, and 303 and/or the control device 100 such as processing functions, control functions or configurations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim to include the above recited limitations as taught by Lee in order to provide intelligent services(Lee; [0040]).
Karim-Lee fails to explicitly teach, configure an edge computing module to perform data processing operations on signals received by the LPWAN wireless communication subsystem, the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload for transmission by the satellite communication subsystem
However, in the same field of endeavor, Peng teaches, configure an edge computing module (The transceiver 102) to perform data processing operations on signals received by the LPWAN wireless communication subsystem (Peng; [page 7 para 3] …The transceiver 102 may include a baseband chip and a radio frequency front-end chip connected to the baseband chip, the baseband chip is connected to the processor 101… [page 7 para 5] The processor 101 converting the received UHF band signal into a Ka band signal may specifically be converting the LoraWAN message in the received UHF band signal into a DVB-S (Digital Satellite Broadcast System Standard) message, and the DVB The -S message is carried in the Ka band signal.), the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload (transmits compressed images and sounds) for transmission by the satellite communication subsystem (Using DVB-based satellite broadband network for data transmission) (Peng; [page 7 para 7 lines 7-9 ]…DVB-S uses the MPEG2-TS transport stream packet as a "data container". It not only transmits compressed images and sounds, but also provides good support for data transmission. It can transmit data services on digital television broadcast channels. Using DVB-based satellite broadband network for data transmission);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 17, Karim teaches a communication system including a gateway device, multiple edge or remote devices and one or more satellite communication systems in communication with each other, wherein the gateway device acts as an intermediate server between the one or more edge devices and the one or more satellite communication systems, the gateway device comprising:
(Karim; Fig. 3 (The processor 3.6));
memory accessible to the at least one processor (Karim; A processor 3.6 along with its storage 3.7 (Fig.3));
a low power wide area network (LPWAN) wireless communication subsystem (plurality of radio communication modules 3.1 to 3.4) responsive to the at least one processor to allow wireless communication with multiple remote devices (connected objects) (Karim; [0022] The mobile gateway is provided with a plurality of radio communication modules 3.1 to 3.4. Each radio communication module is connected to an antenna 3.9 in order to communicate with connected object… The processor 3.6 is responsible for all needed digital treatment of the received data messages);
wherein the memory stores program code executable by the at least one processor to cause the at least one processor to (Karim; [0022] … A processor 3.6 along with its storage 3.7 is also connected to the multiplexed bus 3.5):
perform server functions in relation to the multiple remote devices (plurality of radio modules) (Karim; [0018] The mobile gateway 2.1 is provided with a plurality of radio modules to enable the communication real time with connected objects)
Karim fails to explicitly teach, a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite; and
receive from the low earth orbit satellite a first edge computing code module;
store in the memory the received first edge computing code module
wherein the first edge computing code module is executable by the at least one processor to perform data processing operations on data received by the LPWAN wireless communication subsystem to determine a first edge computing code module output
However, in the same field of endeavor, Lee teaches a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite (control device 100) (Lee; [0038] The control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network... The communication network may include the Internet a satellite communication network);
(a software program) (Lee; [0038] The control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network …The communication network may include … a satellite communication network, [0039] The control device 100 may receive … a software program including a rule and); and
store in the memory the received first edge computing code module (Lee; [0076] …store the negotiated local rule, i.e., the local rule obtained from the negotiation, in the internal database DB) (See fig. 4 S215); 
wherein the first edge computing code module is executable by the at least one processor to perform data processing operations on data received by the LPWAN wireless communication subsystem (6LoWPAN) protocol) to determine a first edge computing code module output (Lee;  [0032] … A transmittance protocol such as an IPv6 Low-power Wireless Personal Area Networks (6LoWPAN) protocol … used for communicating between devices of the data processing system 1000, such as the server 200, the control device 100, and the end devices 301, 302, and 303.  [0039] … a rule-set (referred to as a rule topology) related to various operations of the end devices 301, 302, and 303 and/or the control device 100 such as processing functions, control functions or configurations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim to include the above recited limitations as taught by Lee in order to provide intelligent services(Lee;  [0040]).
Karim-Lee fails to explicitly teach, configure an edge computing module to perform data processing operations on signals received by the LPWAN wireless communication subsystem, the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload for transmission by the satellite communication subsystem
However, in the same field of endeavor, Peng teaches, configure an edge computing module (The transceiver 102) to perform data processing operations on signals received by the LPWAN wireless communication subsystem (Peng; [page 7 para 3] …The transceiver 102 may include a baseband chip and a radio frequency front-end chip connected to the baseband chip, the baseband chip is connected to the processor 101… [Page 7 para 5] The processor 101 converting the received UHF band signal into a Ka band signal may specifically be converting the LoraWAN message in the received UHF band signal into a DVB-S (Digital Satellite Broadcast System Standard) message, and the DVB The -S message is carried in the Ka band signal.), the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload (transmits compressed images and sounds) for transmission by the satellite communication subsystem (Using DVB-based satellite broadband network for data transmission) (Peng; [page 7 para 7 lines 7-9 ]…DVB-S uses the MPEG2-TS transport stream packet as a "data container". It not only transmits compressed images and sounds, but also provides good support for data transmission. It can transmit data services on digital television broadcast channels. Using DVB-based satellite broadband network for data transmission);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 29, Karim teaches a method of edge computing using a gateway device, the gateway device comprising:
at least one processor (Karim; Fig. 3 (The processor 3.6));
memory accessible to the at least one processor (Karim; A processor 3.6 along with its storage 3.7 (Fig.3));
a low power wide area network (LPWAN) wireless communication subsystem (plurality of radio communication modules 3.1 to 3.4) responsive to the at least one processor to allow wireless communication with multiple remote devices (connected objects) (Karim; [0022] The mobile gateway is provided with a plurality of radio communication modules 3.1 to 3.4. Each radio communication module is connected to an antenna 3.9 in order to communicate with connected object… The processor 3.6 is responsible for all needed digital treatment of the received data messages);
Karim fails to explicitly teach, a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite; and
receiving by the satellite communication subsystem from a low earth orbit satellite a first edge computing code module;
storing in the memory the received first edge computing code module
executing  the first edge computing code module by the at least one processor to perform data processing operations on data received by a LPWAN wireless communication subsystem to determine a first edge computing code module output.
However in the same field of endeavor, Lee teaches a satellite communication subsystem to allow wireless communication with at least one low earth orbit satellite (control device 100) (Lee; [0038] The control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network... The communication network may include the Internet a satellite communication network);
receiving by the satellite communication subsystem from a low earth orbit satellite a first edge computing code module (a software program) (Lee; [0038] The control device 100 may communicate with at least one server 200 (e.g., a cloud server) via wireless communication network …The communication network may include … a satellite communication network, [0039] The control device 100 may receive … a software program including a rule and); and
storing in the memory the received first edge computing code module (Lee; [0076] …store the negotiated local rule, i.e., the local rule obtained from the negotiation, in the internal database DB) (See fig. 4 S215); 
executing  the first edge computing code module by the at least one processor to perform data processing operations on data received by a LPWAN wireless communication subsystem  (6LoWPAN) protocol) to determine a first edge computing code module output (Lee;  [0032] … A transmittance protocol such as an IPv6 Low-power Wireless Personal Area Networks (6LoWPAN) protocol … used for communicating between devices of the data processing system 1000, such as the server 200, the control device 100, and the end devices 301, 302, and 303.  [0039] … a rule-set (referred to as a rule topology) related to various operations of the end devices 301, 302, and 303 and/or the control device 100 such as processing functions, control functions or configurations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim to include the above recited limitations as taught by Lee in order to provide intelligent services(Lee;  [0040]).
Karim-Lee fails to explicitly teach, configure an edge computing module to perform data processing operations on signals received by the LPWAN wireless communication subsystem, the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload for transmission by the satellite communication subsystem
However in the same field of endeavor, Peng teaches, configure an edge computing module (The transceiver 102) to perform data processing operations on signals received by the LPWAN wireless communication subsystem (Peng; [page 7 para 3] …The transceiver 102 may include a baseband chip and a radio frequency front-end chip connected to the baseband chip, the baseband chip is connected to the processor 101… [page 7 para 5] The processor 101 converting the received UHF band signal into a Ka band signal may specifically be converting the LoraWAN message in the received UHF band signal into a DVB-S (Digital Satellite Broadcast System Standard) message, and the DVB The -S message is carried in the Ka band signal.), the data processing operations comprising compression of data received by the LPWAN wireless communication subsystem to generate a compressed payload (transmits compressed images and sounds) for transmission by the satellite communication subsystem (Using DVB-based satellite broadband network for data transmission) (Peng; [page 7 para 7 lines 7-9 ]…DVB-S uses the MPEG2-TS transport stream packet as a "data container". It not only transmits compressed images and sounds, but also provides good support for data transmission. It can transmit data services on digital television broadcast channels. Using DVB-based satellite broadband network for data transmission);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 2, Karim-Lee-Peng teaches the gateway device of claim 1,
Karim-Lee fails to explicitly teach, wherein the memory stores program code executable by the at least one processor to further cause the at least one processor to:
configure a backhaul scheduling module to schedule communication of a transmission by the satellite communication subsystem to the low earth orbit satellite, the transmission comprising the compressed payload
However in the same field of endeavor, Peng teaches, wherein the memory stores program code executable by the at least one processor to further cause the at least one processor to:
configure a backhaul scheduling module to schedule communication of a transmission by the satellite communication subsystem to the low earth orbit satellite, the transmission comprising the compressed  payload (Peng; (Peng; [page 5 para 3]) …  The backhaul line in communication technology refers to the function of transmitting voice and data streams from a source site to a switch. In the IoT system, a wireless backhaul line may be established between a terminal and a base station via a cellular technology, and a wireless backhaul line may also be established through NB-IoT or LoraWAN. However, no matter what kind of technology is used to establish a wireless backhaul between the Internet of Things terminal and the base station. After the line arrives at the base station, the data needs to be transmitted through the wired connection between the base station and the satellite, as shown in Figure 1.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9]).

Regarding Claim 3, Karim-Lee-Peng teaches the gateway device of claim 2,
Karim teaches, wherein the memory is configured to buffer data received from the multiple remote devices before transmission by the satellite communication subsystem in the memory; and the transmission scheduled by the backhaul scheduling module comprises the data stored in the buffer in the (Karim; [0010] The invention concerns a gateway for the transmission of messages… at least a storage module to store received messages…[0035] … the mobile gateway has to store data messages received from connected object until getting a window of time for their transmission to the satellite).

Regarding Claim 5, Karim-Lee-Peng teaches the gateway device of claim1, 
Karim teaches wherein the server functions in relation to the multiple remote devices comprise one or more of:
allocation of a communication frequency to each remote device (Karim; [0024] … data messages are emitted by connected objects, using a frequency in ISM radio band, for example ZigBee uses 868 MHz, 915 MHz and 2.4 GHZ, LoRa uses 169 MHz, 433 MHz, 868 MHz and 915 MHz, BLE uses 2.4 GHz, Sigfox uses 868 MHz. Filters and powers will be adapted to respect the radio standards);
Karim-Lee fails to explicitly teach, registration of the multiple remote devices with the gateway device
de-duplication of data received from the multiple remote devices
implementation of a preamble, header and cyclic redundancy checks at a MAC (media access control) layer for wireless communication with the multiple remote devices.
However in the same field of endeavor, Peng teaches, registration of the multiple remote devices with the gateway device ((Peng; [page8 para 6 lines 4-5]…The MQTT protocol uses the publish/subscribe messaging mode to provide one-to-many messaging.… (Peng; [page 8 para 9]…MQTT provides three QoS (Quality of Service) mechanisms. As shown in Figure 12);
de-duplication of data received (once delivery) from the multiple remote devices (Peng; [page 8 para 9 lines 7-9]… the QoS mechanism provided by MQTT includes: At most once delivery. There may be data packet loss in this manner. In scenarios where individual data is allowed to be lost; At least once delivery, this way may have duplicated packets; Exactly once delivery, which can only be transmitted once and guaranteed delivery); and
(Peng; [page 8 para 3 lines 3-4] As shown in FIG. 7, the physical layer message includes a preamble.), PHDR (PHY Header), PHDR_CRC (PHY Header Cyclic Redundancy Check), PHY Payload (Physical Layer Load), CRC* (Cyclic Redundancy Check)...  [page 9 para 7 lines 6-13] ... the destination IP address is extracted from the IP header and mapped to the corresponding destination MAC address. Then encapsulate the IP datagram into the payload of the MPE, perform a CRC-32 checksum on the datagram-section of the entire MPE, and attach the check result to the MPE payload. After the IP packet is processed by the above-mentioned encapsulation,)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 7, Karim-Lee-Peng teaches the gateway device of claim1,
Karim-Lee fails to explicitly teach, wherein the LPWAN wireless communication subsystem performs communication using a LORaWAN protocol 
However in the same field of endeavor, Peng teaches, wherein the LPWAN wireless communication subsystem performs communication using a LORaWAN protocol (Peng; [page 5 para 2 lines 1-3]… LoraWAN is a long-distance low-power wide area network that mainly includes communication protocols and architectures to provide a low-power, scalable, high-quality, and secure long-distance wireless network.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 9, Karim-Lee-Peng teaches the gateway device of claim1, 
Karim teaches, wherein the satellite communication subsystem is configured to receive from the low earth orbit satellite first configuration parameters, store in memory the received first configuration parameters (Karim; [0036] The nano-satellite also implements a store and forward policy. The received data messages are stored and kept until the ground station is in line of sight for transmission. The ground station forward the data messages to the central server. It is therefore clear that the number of operating satellites plays a role in the delay of transmission from the connected object to the central server. [0037] …kind of policy may allow to operate with a low number of satellite a high number of connected objects without overwhelming the storage capacity of both mobile gateways and satellite. For example, a category module analyses stored message and attributes a category from a predefined plurality of categories. ), and
the first configuration parameters are accessible by the at least one processor to determine execution of the first edge computing code module (Karim; [0037] …a priority module attributes a level of priority to each category of message. The category and priority modules are typically implemented by the processor of the mobile gateway).

Regarding Claim 13, Karim-Lee-Peng teaches the gateway device of claim 1,
Karim teaches,  wherein the edge computing code module comprises one or more of a logical, arithmetic, statistical or scientific operation executable by the  at least one processor with data received by the LPWAN wireless communication subsystem as an input (Karim; [0035] By having data and tools of NORAD (North American Aerospace Defense Command) , for example space-track and celestrak set of data, that defines the orbit of the nano-satellite allows a visibility module in the mobile gateway to precisely compute the windows of time where the satellite is accessible for transmission. The visibility module is typically implemented by the processor of the mobile gateway).

Regarding Claim 16, Karim-Lee-Peng teaches the gateway device of claim 1, 
Karim teaches, wherein transmission by the satellite communication subsystem is configured for prolonged persistence for high latency communication (Karim; [0035] … the mobile gateway has to store data messages received from connected object until getting a window of time for their transmission to the satellite).

Regarding Claim 18, Karim-Lee-Peng teaches the communication system of claim 17, 
Karim-Lee fails to explicitly teach, wherein each of the multiple remote or edge devices comprise at least one sensor to determine an environment property of a local environment of respective edge or gateway device
However in the same field of endeavor, Peng teaches, wherein each of the multiple remote or edge devices comprise at least one sensor to determine an environment property of a local environment of respective edge or gateway device (Peng; [page 6 para6 lines 1-2] The transceiver 102 and the UHF antenna 103 are configured to receive a UHF band signal sent by the Internet of Things terminal 200); and
wherein each of the edge or remote devices is configured to transmit a data packet encoding the determined environment property to the gateway device (Peng; [page 7 para3 lines 1-2] The transceiver 102 may include a baseband chip and a radio frequency front-end chip connected to the baseband chip, the baseband chip is connected to the processor 101 by an SPI, and the radio frequency front-end chip is connected to the UHF antenna 103 to be used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee to include the above recited limitations as taught by Peng in order to provide wireless communication between the Internet of Things terminal and the satellite (Peng; [page 7 para 7 lines 7-9 ]).

Regarding Claim 21, Karim-Lee-Peng teaches the communication system of claim 17,
Karim teaches, wherein each of the remote or edge devices comprise at least one actuator to control a remote machine component (Karim; [0022] The mobile gateway is provided with a plurality of radio communication modules 3.1 to 3.4. Each radio communication module is connected to an antenna 3.9 in order to communicate with connected object); and 
(Karim; [0022] … Each radio communication module is dedicated to a given radio communication protocol, for example Sigfox, 6LowPan, LoRa, Zigbee, BLE, IEEE 802.15.4 and so on. Data messages emitted by connected objects are received by the antenna and decoded by the low power radio communication module according to the used protocol)

Regarding Claim 24, Karim-Lee-Peng teaches the communication system of claim 17, 
Karim-Peng fails to explicitly teach, further comprising a core server comprising:
at least one core server processor;
core server memory accessible to the at least one core server processor;
wherein the core server memory comprises an edge computing code module library storing one or more edge computing code modules, and the core server memory stores program code executable by the at least one core server processor to configure an edge computing management module to transmit the one or more edge computing code module to the gateway device;
wherein the edge computing management module is configured to receive program code from a client device for inclusion in the edge computing code module library;
wherein the edge computing management module performs pre-publication verification of program code before inclusion into the edge computing code module library.
However in the same field of endeavor, Lee teaches at least one core server processor (Lee; [0184] … FIG. 17, a cloud server 700 may include a processor 710);
core server memory accessible to the at least one core server processor ([0184] Fig.17… a memory 730, and a storage 740);
wherein the core server memory comprises an edge computing code module library storing one or more edge computing code modules, and the core server memory stores program code executable by the at least one core server processor to configure an edge computing management module to transmit the one or more edge computing code module to the gateway device ([0149] … The IoT devices 1110, 1112, and 1114 may be connected to the external communication network through the gateway 1125… [0152] the cloud server 1140 may store or analyze data transmitted through the network 1130… The cloud server 1140 may store information related to at least one of the IoT devices 1110, 1112, 1114, and 1116 and analyze data transmitted from the relevant IoT device based on the stored information… the cloud server 1140 may transmit the analysis result to the relevant IoT device or a user device through the network 1130.);
wherein the edge computing management module is configured to receive program code from a client device for inclusion in the edge computing code module library ([0061] a negotiation module NM1 of a requestor 10 may include a negotiation triggering block 11, a negotiation decision block 12, a message protocol 13, and a result adaptation block 14.  A negotiation module NM2 of the responder 20 may include a negotiation decision block 21 and a message protocol 22.  The negotiation module NM2 of the responder 20 may further include a rule maker 23); and
wherein the edge computing management module performs pre-publication verification of program code before inclusion into the edge computing code module library (Lee; [0188] … the processor 710 may control an operation of the cloud server 700, considering a rule or rule-set obtained by a negotiation.  For example, when performing a negotiation with the gateway 1125 about a role of the cloud server 1140 and the gateway 1125, e.g., a scope of a data processing function, the processor 710 may perform a function of the cloud server 700 that is determined by a result of the negotiation).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Peng to include the above recited limitations as taught by Lee in order to provide intelligent services(Lee;  [0040]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karim-Lee-Peng in view of Hersent; Olivier (Hersent hereafter) (US 20190394172 A1).

Regarding Claim 6, Karim-Lee-Peng teaches the gateway device of claim1,
Karim-Lee-Peng fails to explicitly teach, wherein the program code is executable by the at least one processor to configure an encryption module to:

decrypt data in signals received by the LPWAN wireless communication subsystem
However in the same field of endeavor, Hersent teaches, encrypt data before transmissions by the LPWAN wireless communication subsystem (Hersent; [0060] …The trusted execution part of the communication interface can be configured to encrypt the code upgrade command with a cryptographic group key associated with the multicast address of the LPWAN prior to transmission); and
 decrypt data in signals received by the LPWAN wireless communication subsystem (Hersent; [0092]… a device including the communication interface 200 and equipment 213 according to a wireless communication protocol, a decryption function 211 is run for decrypting the AppKey by using the root secret 210.  Then, cryptographic primitives are executed based on the decrypted application key).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee-Peng to include the above recited limitations as taught by Hersent in order to run a secure operating system (Hersent;  [0079]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karim-Lee-Peng in view of Garnier; Donatien Marie et al. (Garnier hereafter) (US 20200287726 A1).

Regarding Claim 10, Karim-Lee-Peng teaches the gateway device of claim 1, 
Karim-Lee-Peng fails to explicitly teach, wherein the satellite communication subsystem is configured to receive from the low earth orbit satellite a second edge computing code module, and store in memory the received second edge computing code module
wherein the second edge computing code module is executable by the at least one processor to perform data processing operations on data received by the LPWAN wireless communication subsystem to determine a second edge computing code module output
However in the same field of endeavor, Garnier teaches, wherein the satellite communication subsystem is configured to receive from the low earth orbit satellite a second edge computing code (Garnier; [0161]… the gateway device 106 receives parameters P from the server arrangement 102 and transmits a first command CMD1, which is a function of the received parameters P, to the Internet of Things device 118, 120),
wherein the second edge computing code module is executable by the at least one processor to perform data processing operations on data received by the LPWAN wireless communication subsystem to determine a second edge computing code module output (Garnier; [0162] … the response RESP1 being a function of the command CMD1 performed and a device state DS of the Internet of Things device 118, 120).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee-Peng to include the above recited limitations as taught by Garnier in order to perform control of Internet of Things devices (Garnier;  [0178]).

Regarding Claim 11, Karim-Lee-Peng-Garnier teaches the gateway device of claim 10, 
Karim-Lee-Peng fails to explicitly teach, wherein the satellite communication subsystem is configured to receive second configuration parameters for the second edge computing code module, store in memory the received second configuration parameters, and
the second configuration parameters are accessible by the processor to determine execution of the second edge computing code module and to determine a relationship between the first edge computing code module with the second edge computing code module.
However in the same field of endeavor, Garnier teaches, wherein the satellite communication subsystem is configured to receive second configuration parameters for the second edge computing code module, store in memory the received second configuration parameters (Garnier; [0076] receiving security credentials from the server arrangement over the data connection;), and
the second configuration parameters are accessible by the processor to determine execution of the second edge computing code module and to determine a relationship between the first edge computing code module with the second edge computing code module (Garnier; [0077] establishing an agency relationship between the server arrangement and the gateway device or user of the gateway device authorizing the gateway device or user of the gateway device to perform control of Internet of Things devices on behalf of the server arrangement, creating a distributed management architecture)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee-Peng to include the above recited limitations as taught by Garnier in order to perform control of Internet of Things devices (Garnier;  [0178]).

Regarding Claim 12, Karim-Lee-Peng-Garnier teaches the gateway device of claim 10,
Karim-Lee-Peng fails to explicitly teach, wherein the processor is configured to determine an edge data processing function based on the relationship between the first edge computing code module and the second edge computing code module to process data received by the LPWAN wireless communication subsystem to determine an edge data processing function output
However in the same field of endeavor, Garnier teaches, wherein the processor is configured to determine an edge data processing function based on the relationship between the first edge computing code module and the second edge computing code module to process data received by the LPWAN wireless communication subsystem to determine an edge data processing function output (Garnier; [0126] The processing means 110 are configured to establish an agency relationship with the gateway device 106, to create a distributed management architecture, to authorize the gateway device 106 to perform control of Internet of Things devices 118 and 120 on behalf of the server arrangement 102).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee-Peng to include the above recited limitations as taught by Garnier in order to perform control of Internet of Things devices (Garnier;  [0178]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karim-Lee-Peng in view of Jarratt; James et al. (Jarratt hereafter) (US 20200327805 A1).

Regarding Claim 15, Karim-Lee-Peng teaches the gateway device of claim_1, 
Karim-Lee-Peng fails to explicitly teach, wherein:
the first edge computing code module is a geo-fencing code module,
the first configuration parameters comprise a definition of an extent of a geo- fence,
the wireless communication subsystem receives location data from the multiple remote devices, 
the first edge computing code module is executable by the at least one processor to determine an alert transmittable by the satellite communication subsystem on transgression of the geo-fence.
However, in the same field of endeavor, Jarrett teaches, the first edge computing code module is a geo-fencing code module (Jarratt; [0046] Using a software application, an operator uses geo-fencing to create a virtual perimeter define the geo-zone 32),
the first configuration parameters comprise a definition of an extent of a geo-fence (Jarratt; [0046] … A geo-zone 32 may be generated dynamically around one or more geographical points, e.g. a radius about a location, or may be formed manually.  The software program may incorporate mapping data in order to facilitate the establishment of the geo-zone 32),
the wireless communication subsystem receives location data from the multiple remote devices (Jarratt; [0051] The rule set 3 is generated for the geo-zone to govern the operation of the alarm units in the event of perimeter strike and/or breach.), and
the first edge computing code module is executable by the at least one processor to determine an alert transmittable by the satellite communication subsystem on transgression of the geo-fence (Jarratt; [0052] The rule set 3 may comprise sets of conditional statements used by the instructor 4 to determine which alarm units 10 should be activated).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Karim-Lee-Peng to include the above recited limitations as taught by Jarrett in order to govern the operation of assets within a geo-zone  (Jarratt; [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416   

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416